Citation Nr: 9901379	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
acute infectious hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to February 
1947.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of January 1996 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
compensable evaluation for hepatitis.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends, in essence, that he is entitled to an 
increased (compensable) evaluation for his hepatitis.  He 
specifically alleges that his long-term history of abdominal 
discomfort of unknown etiology is a symptom of his hepatitis, 
and should be taken into account when evaluating his 
hepatitis.

Service medical records reflect that the veteran was 
diagnosed with acute infectious hepatitis in October 1946, 
following complaints of abdominal pain and symptoms of 
jaundice.  

In January 1950 the veteran was treated for enteritis 
following complaints of abdominal pain of undetermined cause.  

By rating decision of March 1950, the Chicago, Illinois RO 
granted service connection for hepatitis, acute, infectious, 
and assigned a noncompensable evaluation thereto.  The 
noncompensable evaluation was confirmed and continued by 
subsequent rating decisions, and was upheld by the Board in a 
January 1993 decision.  The noncompensable evaluation has 
been confirmed and continued by the January 1996 rating 
decision currently on appeal.

VA treatment records reveal from the 1980s through the 
1990s contain a lengthy treatment history for a variety of 
medical problems.  Recurring complaints of abdominal 
problems, attributed to diverse etiologies other than 
hepatitis, were noted from the mid-1980s through 1990.

In November 1986, he underwent a cholecystscectomy for a 
diagnosis of chronic cholecystitis with associated abdominal 
pain.  In May 1988 he was hospitalized with dysuria and 
abdominal pain and was diagnosed with benign prosthetic 
hyperplasia, bladder neck contracture and acute urinary tract 
infection, for which he underwent a cystourethroscope.  From 
March 1990 to April 1990, he was hospitalized for chronic 
abdominal pain and history of weight loss and was eventually 
diagnosed with hemmorhagic pancreatitis.  A March 1990 
treatment note revealed findings of a probably benign cyst of 
the liver on CT scan.  An April 1990 ultrasound of the 
abdomen showed some loss of echogenicity of the liver, 
probably representing some fatty infiltration.

Throughout the 1990s the veteran continued to have 
complaints of abdominal pain.  In February 1994 he complained 
of pain in the right upper abdomen.  He stated that the 
stomach would swell and he had lifelong abdominal distress.  
He underwent a detailed series of diagnostic tests of the 
gastrointestinal system, genital urinary system and 
infectious disease consult in August 1994.  The tests, which 
included colonoscopy, upper gastrointestinal series, bone 
scan, barium enema, magnetic resonance imaging of the spine, 
computerized axial tomography scan and indium scan, all 
failed to pinpoint an etiology for his abdominal complaints.  
The August 1994 CT scan of the abdomen showed a very small 
cyst on the right lobe of the liver, unchanged from previous 
studies.  A September 1994 discharge report acknowleged the 
inability to determine a cause of the veterans abdominal 
complaints.

In April 1995, he was hospitalized with complaints of 
diffuse, vague abdominal pain, and CT and bone scans were 
negative.  Abdominal complaints of uncertain etiology were 
reported through June 1995, with a history of their 
occurrence since he had been diagnosed with hepatitis in 
1947.  An October 1996 gastrointestinal consult diagnosed the 
veteran with chronic abdominal pain, with a history given of 
cystic lesions of the liver and kidneys noted.  Possible 
irritable bowel syndrome was suggested, but no further 
investigation into the source of abdominal pain was advised 
at that time.  He was seen in November 1996 for an episode of 
vomiting, and was diagnosed with viral syndrome.  Mild 
pancreatic insufficiency and chronic renal insufficiency 
could not be ruled out.  From November through December 1996, 
he was advised regarding his diet, and recommended to eat 
foods lower in fat and cholesterol, apparently due to 
concerns about obesity rather than gastrointestinal problems.  

At a hearing held in July 1996, the veteran testified that he 
had continuous abdominal problems ever since he was initially 
diagnosed with hepatitis.  He testified that he is restricted 
from eating fried or greasy foods due to gastrointestinal 
problems.

A September 1996 treatment note speculated that the veterans 
abdominal pain may possibly be related to his hepatitis, as 
there was no other explanation for the pain which was said to 
have begun around the same time in 1947.

In March 1997, the veteran underwent a VA examination.  
Primary complaints noted were an inability to eat greasy 
food, with no history of alcohol or cigarette abuse.  Upon 
objective examination, the veteran did not know whether he 
had ever had a liver biopsy, and no hepatitis test was found 
in available records.  The liver was found to be enlarged 4 
centimeters below the costal margin and soft on examination.  
Abdominal discomfort was described as moderate to moderately 
severe, with an intolerance to greasy food noted.  Nausea was 
reported upon seeing people cook with grease or smelling 
grease, vomiting was said to occur once a month.  Appetite 
was described as poor to fair and he complained of daily 
malaise and fatigue, although no weight loss was noted.  The 
diagnosis rendered was hepatitis, probably B, chronic.  A 
blood test revealed positive HbsAb.  

Upon review of the evidence, the Board finds that the Board 
finds that additional development is warranted.  Further 
clarification is warranted in light of the various physical 
symptoms reported throughout the record, which could possibly 
be attributed either to hepatitis or to an unrelated 
pathology.  The Board notes that the diagnostic code for 
hepatitis refers to both gastrointestinal symptoms and 
demonstrable liver damage for a compensable evaluation, and 
to gastrointestinal symptoms, liver damage and psychiatric 
symptoms in evaluations above 10 percent.  38 C.F.R. § 4.114, 
diagnostic code 7345 (1998).  The March 1997 VA examination 
did not include a liver function test to determine the extent 
if any, of liver damage which may be present.  This 
examination also did not state whether the veterans 
gastrointestinal complaints are more likely than not, 
attributable to hepatitis.  An opinion is necessary to 
specify which physical and if, applicable, psychiatric 
symptoms are due to the veterans hepatitis.  Finally, it is 
unclear whether the examiner had an opportunity to review the 
veterans claims file prior to the examination.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
hepatitis-related disorder, not already 
associated with the claims folder.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter, the veteran should be 
scheduled for a VA gastrointestinal 
examination to ascertain the severity of 
his hepatitis disorder.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting the examination, the 
examiner should specifically describe any 
objective findings and subjective 
complaints, to include the frequency and 
degree of abdominal pain or other 
gastrointestinal disturbance; liver 
damage; fatigue; anxiety; depression.  
The examiner should specifically 
delineate any pathology found.  An 
opinion should be entered as to any 
gastrointestinal or psychiatric disorders 
found, specifically, regarding whether 
such findings are part of the service-
connected hepatitis.  If they are 
completely separate from the service-
connected disorder, this too should be 
set forth.  If separate from the service-
connected disorder, care must be taken to 
differentiate symptoms due to the 
service-connected and nonservice-
connected pathologies.  The examiner 
should present all findings and opinions 
and the reasons therefor, in a clear, 
comprehensive and legible manner on the 
examination report.

3.  Thereafter, the case should be 
reviewed by the RO. In the event that the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should be afforded a reasonable 
opportunity to respond thereto.

Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested case development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
